DETAILED ACTION
1.	This Office action is in response to the communication filed on February 22, 2022. Claims 1, 3, 4, 7-12, 16, 17, 20-25, and 27 remain pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 4, 7-12, 16, 17, 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. ( 2016/0259430 A1 ) in view of An ( 2018/0137801 A1 ). 
	 
Regarding claim 1, Hong discloses a deformation control method, comprising:
detecting a focus behavior of a user, the focus behavior including repeated rotation of a deformation controllable device with respect to a head of the user, or ( Please note the alternative claim language used here as well as the combination with An discussed below. To clarify, details of the focus behavior will be discussed below )
continuously and repeatedly switching to gaze a plurality of regions on the deformation controllable device (Fig. 9, region A and region B; [0103]: “In the second mode of FIG. 9, the second region becomes the display area, thereby providing a large-sized screen” and [0063]: “When the user finishes watching the image and moves to a destination, the user may desire a small screen that can be worn more easily and which does not interfere with movement or other tasks. In this case, the user may change the wearable display device of the present invention from the second mode to the first mode” When watching/focusing upon a watchable image/video, the user focused on the large region A, and when not watching a watchable image/video, the user focused on a smaller region B, switching continuously as the user had watchable images); 
generating, by a deformation control apparatus disposed in a user equipment, trigger information (driving of a curvature changer (read as a deformation control apparatus disposed within the wearable device) as taught in [0060]) according to the [detected focus behavior] of the user on the associated regions on the deformation controllable device([0059]: “When the user desires the display area of the large screen, the wearable display device of the present invention may be changed from the first mode to the second mode” Change from first mode to second mode by driving of a curvature changer occurred according to when the user was watching an image on the display area defined by region A and display area as defined by region B of Fig. 9; also see [0063], [0103-0104] and [0031]. Also, please note the combination below for more details), 
controlling, by the deformation control apparatus, in response to the trigger information, the deformation controllable device to be deformed to form a target shape that meets at least one shape restriction condition ([0060]: “Firstly, the curvature changers 110 and 120 change at least a portion of the curvature of the flexible display unit 100 to be smaller than the curvature in the first mode. That is, at least a portion of the flexible display unit 100 is changed from curved to flat, thereby forming the shape of FIG. 2B”), wherein the at least one shape restriction condition comprises: 
a value of at least one angle between at least one normal line corresponding to at least one set point of one of the associated regions and at least one normal line corresponding to at least one set point of another one of the associated regions is less than an angle threshold (Figs. 9; Figs. 2A and 2B as annotated where the arrows indicate the normal lines of regions A and B and the angle ‘a’ necessarily always shrinks by result of the curvature change where the angle threshold is the angle of the untransformed regions. For reference, please note the annotated drawings below which highlight the reasoning. Furthermore, examiner notes that “one set point” and “an angle threshold” have not been well defined and in light of Hong teaching of determining the angle and having multiple conditions based on whether it is lower or higher, then this limitation is met. As shown in the annotations below, two set points, which correspond to normal lines of the two regions A and B, are expressed), 
and in response to determining that the user is focused on the currently associated region, a shape of the currently associated region on which the user currently focuses remains unchanged (the display area of smaller region B was an associated region of the associated regions on which the user currently focuses. Fig. 2a and 2b, the display area of smaller region B was an associated region of the associated regions on which the user currently focuses that retains its shape (remains unchanged) while the associated region of larger region A without display area of region B deformed to meet the shape restriction as described in [0102]-[0104]. Furthermore, please note the combination below for more details on this aspect)
	

    PNG
    media_image1.png
    491
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    527
    media_image2.png
    Greyscale

However, Hong does not teach determining, in response to the detected focus behavior, the plurality of regions as associated regions, and a currently associated region that the user is currently focusing on in the associated regions. To clarify, Hong does not teach of using eye gaze detection to control the deformation/expansion process. To expand on that, discussion will be made on the limitation “the shape of the associated region on which the user currently focuses remains unchanged” as well as Hong (in combination with An) teaching of the limitation “wherein the angle threshold is determined according to a relative position of eyes of a user with respect to the deformation controllable device and positions of the associated regions on the deformation controllable device, so that when the value of at least one angle is less than the angle threshold, a user is able to simultaneously view content of the associated regions only with movements of the eyes while the head of the user remaining static with respect to the deformation controllable device.”

However, in the same field of endeavor, wrist worn flexible display devices, An teaches the flexible device had a processor that extracted a gazing point based on user information from a sensor. The gazing point was a certain region on the flexible display gazed by a user with both eyes. The processor determined an activated region according to the gaze point (An Fig. 9B; [0132]-[0134]). The sensor may sense movement of a pupil of a user by tracking the pupil of the user. A gazing point viewed by the user may continuously change. Therefore, according to an embodiment, the sensor may provide the processor with information regarding changes of a location of a pupil of a user and a gaze direction of the user by tracking the pupil of the user (An Fig. 16; [0162]-[0163]). The processor dynamically changed an activated region in the flexible display. The processor updated a gazing point of a user, and then determine an activated region based on the updated gazing point. The processor adjusted the size of a changed activated region by taking a viewing angle of a user into account (An [0164]). To clarify, as noted above, there are several embodiments in which the processor can dynamically change the activated region, but in several situations, the actual shape remains the same. See Figures 9A/9B, 15A/15B. While the region itself may be changed or positioned differently, the shape is retained. Furthermore, please note the above interpretation in which Hong teaches to have the region B unaltered, but rather, region A is curved back as it is no longer needed. To clarify, the combination teaches:

“wherein the angle threshold is determined according to a relative position of eyes of a user with respect to the deformation controllable device and positions of the associated regions on the deformation controllable device ( An, [0079], etc, teaches of determining a viewing angle of a user to deform the flexible display device to the appropriate level (determined activated region) and this is done by accounting for distance and angle (read as relative position of the eyes with respect to the device and note two factors which are considered). This is done using a sensor to obtain user gaze information. In response, the device is deformed and this specific aspect is also taught by Hong. The combination teaches to deform the appropriate regions based on the gaze information ), so that when the value of at least one angle is less than the angle threshold, a user is able to simultaneously view content of the associated regions only with movements of the eyes while the head of the user remaining static with respect to the deformation controllable device ( An teaches of gaze determination and notes various levels which can be the point of comparison, such as ten degrees, or forty-five degrees ( [0135], [0160] ) and can deform the flexible display accordingly so that the viewing angle is suitable for the user. [0079] discloses that this is done without moving the head or a pupil. The goal here, as the combination teaches, is to deform the device to provide for the activated region(s) to be suitably viewed (read as simultaneously view content of the associated regions, such as the first and second regions of Hong in Figure 9) )”

Therefore, it would have been obvious before the effective filing date of the invention to similarly have activated region A for large screen viewing of Hong when the user’s gaze changed toward it. One or ordinary skill in the art would have been motivated to activate regions based on a user’s gaze, and adjust the size of a changed activated region by taking a viewing angle of a user into account (An Fig. 16; [0162]-[0164]).

Regarding claim 3, Hong of the combination of references further teaches the method of claim 2, wherein the determining the plurality of regions as associated regions comprises: determining, in response to focus behaviors of the user a set time interval, the plurality of regions as the associated regions ([0104]: “However, in the first mode, since the entire flexible display 100 is in a rolled or curved form, the region A and the region B may not both be in the user's field of vision at the same time. Accordingly, the image may only be displayed in one of the region A and the region B, and the other region may be in the OFF state in which the image is not displayed”; The regions A and B are associated as a display area when the user desires to change modes while watching an image where watching the image is the set time interval [0103; 0059; 0063]).

Regarding claim 4, Hong does not teach the method of claim 1, wherein the determining the plurality of regions as associated regions comprises: determining, in response to historical focus behaviors of at least one user in a set time interval, the plurality of regions as the associated regions.  
In the analogous art of wrist worn flexible display devices, An teaches the flexible device had a processor that extracted a gazing point based on user information from a sensor. The gazing point was a certain region on the flexible display gazed by a user with both eyes. The processor determined an activated region according to the gaze point (An Fig. 9B; [0132]-[0134]). The sensor may sense movement of a pupil of a user by tracking the pupil of the user. A gazing point viewed by the user may continuously change. Therefore, according to an embodiment, the sensor may provide the processor with information regarding changes (compared to the previous/historical focus at previous time point) of a location of a pupil of a user and a gaze direction of the user by tracking the pupil of the user (An Fig. 16; [0162]-[0163]). The processor dynamically changed an activated region in the flexible display. The processor updated a gazing point of a user, and then determine an activated region based on the updated gazing point. The processor adjusted the size of a changed activated region by taking a viewing angle of a user into account (An [0164]). It would have been obvious before the effective filing date of the invention to similarly have activated region A for large screen viewing of Hong when the user’s gaze changed toward it. One or ordinary skill in the art would have been motivated to activate regions based on a user’s gaze, and adjust the size of a changed activated region by taking a viewing angle of a user into account (An Fig. 16; [0162]-[0164]).

Regarding claim 7, Hong of the combination of references further teaches the method of claim 1, wherein the focus behavior comprises at least one of the following: gaze, an input operation, and an activation operation (user’s field of view or gaze as taught in [0101]-[0104]).

Regarding claim 8, Hong of the combination of references further teaches the method of claim 1, wherein the controlling, in response to the trigger information, the deformation controllable device to be deformed to form a target shape comprises: 
determining, in response to the trigger information and at least according to a current shape of the deformation controllable device and multiple positions of the associated regions on the deformation controllable device, whether the current shape meets the at least one shape restriction condition; and controlling, in response to that the current shape fails to meet the at least one shape restriction condition, the deformation controllable device to be deformed to the target shape ([0059]: “When the user desires the display area of the large screen, the wearable display device of the present invention may be changed from the first mode to the second mode” Change from first mode to second mode occurred unless display unit was already engaged in second mode).

Regarding claim 9, Hong of the combination of references further teaches the method of claim 1, wherein the controlling the deformation controllable device to be deformed to form a target shape comprises: 
determining the target shape at least according to a current shape of the deformation controllable device, multiple positions of the associated regions on the deformation controllable device, and the at least one shape restriction condition; and controlling, according to the target shape, the deformation controllable device to be deformed ([0059]: “When the user desires the display area of the large screen, the wearable display device of the present invention may be changed from the first mode to the second mode” Change from first mode to second mode occurred unless display unit was already engaged in second mode and the regions A and B had a zero curvature).

Regarding claim 10, Hong of the combination of references further teaches the method of claim 1, wherein the controlling deformation controllable device to be deformed to form a target shape comprises: controlling the deformation controllable device to undergo  a  first deformation; and continuing, in response to that a shape of the deformation controllable device after the deformation fails to meet the at least one shape restriction condition, controlling the deformation controllable device to be deformed to undergo a second deformation until a second shape of the deformation controllable device after the second deformation meets the at least one shape restriction condition ([0059]: “When the user desires the display area of the large screen, the wearable display device of the present invention may be changed from the first mode to the second mode” Change from first mode to second mode occurred unless display unit was already engaged in second mode and curvature change continued until the regions A and B had a zero curvature [0047]).

Regarding claim 11, Hong of the combination of references further teaches the method of claim 1, wherein that a value of at least one angle between at least one normal line of one of the  associated regions and at least one normal line of another one of the associated regions is less than an angle threshold comprises: values of all angles between all the normal lines of the associated region and all normal lines of the any other associated region are less than the angle threshold (see annotated Figs. 2A and 2B above where there are only two associated regions A and B and their angle ‘a’ is less than the untransformed angle ‘a’).

Regarding claim 12, Hong of the combination of references further teaches the method of claim 1, wherein the at least one shape restriction condition further comprises: in the target shape, multiple gaze angles of the user at the multiple associated regions are in a set viewing range ([0102]: “In this case, the region A or the region B may be referred to as a first region, and the sum of the region A and the region B may be referred to as a second region” and [0103]: “In the second mode of FIG. 9, the second region becomes the display area, thereby providing a large-sized screen.”)

Regarding claim 27, Hong teaches a user equipment (UE) (Fig. 9), wherein the UE comprises:
detecting a focus behavior of a user, the focus behavior including repeated rotation of a deformation controllable device with respect to a head of the user, or ( Please note the alternative claim language used here as well as the combination with An discussed below. To clarify, details of the focus behavior will be discussed below )
continuously and repeatedly switching to gaze a plurality of regions on the deformation controllable device (Fig. 9, region A  and region B; [0103]: “In the second mode of FIG. 9, the second region becomes the display area, thereby providing a large-sized screen” and [0063]: “When the user finishes watching the image and moves to a destination, the user may desire a small screen that can be worn more easily and which does not interfere with movement or other tasks. In this case, the user may change the wearable display device of the present invention from the second mode to the first mode” When watching/focusing upon a watchable image/video, the user focused on the large region A, and when not watching a watchable image/video, the user focused on a smaller region B, switching continuously as the user had watchable images); 
generating, by a deformation control apparatus disposed in a user equipment, trigger information (driving of a curvature changer (read as a deformation control apparatus disposed within the wearable device) as taught in [0060]) according to the [detected focus behavior] of the user on the associated regions on the deformation controllable device ([0059]: “When the user desires the display area of the large screen, the wearable display device of the present invention may be changed from the first mode to the second mode” Change from first mode to second mode by driving of a curvature changer occurred according to when the user was watching an image on the display area defined by region A and display area as defined by region B of Fig. 9; also see [0063], [0103-0104] and [0031]. Please note the combination below for aspects of the detected focus behavior), 
controlling, by the deformation control apparatus, in response to the trigger information, the deformation controllable device to be deformed to form a target shape that meets at least one shape restriction condition ([0060]: “Firstly, the curvature changers 110 and 120 change at least a portion of the curvature of the flexible display unit 100 to be smaller than the curvature in the first mode. That is, at least a portion of the flexible display unit 100 is changed from curved to flat, thereby forming the shape of FIG. 2B”), wherein the at least one shape restriction condition comprises: 
a value of at least one angle between at least one normal line corresponding to at least one set point of one of the associated regions and at least one normal line corresponding to at least one set point of another one of the associated regions is less than an angle threshold (Figs. 9; Figs. 2A and 2B as annotated where the arrows indicate the normal lines of regions A and B and the angle ‘a’ necessarily always shrinks by result of the curvature change where the angle threshold is the angle of the untransformed regions. For reference, please note the annotated drawings below which highlight the reasoning. Furthermore, examiner notes that “one set point” and “an angle threshold” have not been well defined and in light of Hong teaching of determining the angle and having multiple conditions based on whether it is lower or higher, then this limitation is met. As shown in the annotations below, two set points, which correspond to normal lines of the two regions A and B, are expressed), 
and in response to determining that the user is focused on the currently associated region, a shape of the currently associated region on which the user currently focuses remains unchanged (the display area of smaller region B was an associated region of the associated regions on which the user currently focuses. Fig. 2a and 2b, the display area of smaller region B was an associated region of the associated regions on which the user currently focuses that retains its shape (remains unchanged) while the associated region of larger region A without display area of region B deformed to meet the shape restriction as described in [0102]-[0104]. Furthermore, please note the combination below for more details on this aspect)


    PNG
    media_image1.png
    491
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    527
    media_image2.png
    Greyscale

However, Hong does not teach determining, in response to the detected focus behavior, the plurality of regions as associated regions, and a currently associated region that the user is currently focusing on in the associated regions. To clarify, Hong does not teach of using eye gaze detection to control the deformation/expansion process. To expand on that, discussion will be made on the limitation “the shape of the associated region on which the user currently focuses remains unchanged” as well as Hong (in combination with An) teaching of the limitation “wherein the angle threshold is determined according to a relative position of eyes of a user with respect to the deformation controllable device and positions of the associated regions on the deformation controllable device, so that when the value of at least one angle is less than the angle threshold, a user is able to simultaneously view content of the associated regions only with movements of the eyes while the head of the user remaining static with respect to the deformation controllable device.”

However, in the same field of endeavor, wrist worn flexible display devices, An teaches the flexible device had a processor that extracted a gazing point based on user information from a sensor. The gazing point was a certain region on the flexible display gazed by a user with both eyes. The processor determined an activated region according to the gaze point (An Fig. 9B; [0132]-[0134]). The sensor may sense movement of a pupil of a user by tracking the pupil of the user. A gazing point viewed by the user may continuously change. Therefore, according to an embodiment, the sensor may provide the processor with information regarding changes of a location of a pupil of a user and a gaze direction of the user by tracking the pupil of the user (An Fig. 16; [0162]-[0163]). The processor dynamically changed an activated region in the flexible display. The processor updated a gazing point of a user, and then determine an activated region based on the updated gazing point. The processor adjusted the size of a changed activated region by taking a viewing angle of a user into account (An [0164]). To clarify, as noted above, there are several embodiments in which the processor can dynamically change the activated region, but in several situations, the actual shape remains the same. See Figures 9A/9B, 15A/15B. While the region itself may be changed or positioned differently, the shape is retained. Furthermore, please note the above interpretation in which Hong teaches to have the region B unaltered, but rather, region A is curved back as it is no longer needed. To clarify, the combination teaches:

“wherein the angle threshold is determined according to a relative position of eyes of a user with respect to the deformation controllable device and positions of the associated regions on the deformation controllable device ( An, [0079], etc, teaches of determining a viewing angle of a user to deform the flexible display device to the appropriate level (determined activated region) and this is done by accounting for distance and angle (read as relative position of the eyes with respect to the device and note two factors which are considered). This is done using a sensor to obtain user gaze information. In response, the device is deformed and this specific aspect is also taught by Hong. The combination teaches to deform the appropriate regions based on the gaze information ), so that when the value of at least one angle is less than the angle threshold, a user is able to simultaneously view content of the associated regions only with movements of the eyes while the head of the user remaining static with respect to the deformation controllable device ( An teaches of gaze determination and notes various levels which can be the point of comparison, such as ten degrees, or forty-five degrees ( [0135], [0160] ) and can deform the flexible display accordingly so that the viewing angle is suitable for the user. [0079] discloses that this is done without moving the head or a pupil. The goal here, as the combination teaches, is to deform the device to provide for the activated region(s) to be suitably viewed (read as simultaneously view content of the associated regions, such as the first and second regions of Hong in Figure 9) )”

Therefore, it would have been obvious before the effective filing date of the invention to similarly have activated region A for large screen viewing of Hong when the user’s gaze changed toward it. One or ordinary skill in the art would have been motivated to activate regions based on a user’s gaze, and adjust the size of a changed activated region by taking a viewing angle of a user into account (An Fig. 16; [0162]-[0164]).

Regarding claim 16, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above. 
Regarding claim 17, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above
Regarding claim 20, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.
Regarding claim 21, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.
Regarding claim 22, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.
Regarding claim 23, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 10 above.
Regarding claim 24, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 11 above.
Regarding claim 25, Hong in view of An renders obvious the claim limitations in consideration of the grounds of rejection of claim 12 above.

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant argues the combination of references, namely Hong and An, do not teach of the claimed invention, namely being able to deform and synchronously view multiple pieces of content corresponding to multiple regions. Presumably, the claim language focusing on set points was claimed in order to better define this aspect. However, not enough detail has been provided with regards to these set points. Hong teaches of adjusting the curvature of the display regions A and B to accommodate the gaze/viewing angle of the user, without necessarily needing to rotate the entire device, contrary to Applicant’s arguments. Please note the expansion of the second region to enlarge the viewing area. However, the other region remains unchanged in terms of curvature changes. Even if Hong teaches of a curved mode, the alleged features A-C are still taught in that the gaze direction is determined (as combined with An) and based on this, trigger/deformation information is activated in response to this and the shape of the device is adjusted, whether expanded or contracted (read as a shape restriction). 
	As for aspects of the focus detection, An is cited for this, more so than Hong.
	As for aspects of the set points, the claim language needs to better define these explicit points for them to have worthwhile patentable weight. As currently claimed, there needs to be an identification of set points of each of the associated regions; and this is taught by Hong.

Conclusion	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621